Exhibit 10.8


December 15, 2010




Mr. Erik F. Johnsen
P.O. Box 196
Covington, LA  70434


Reference: Erik F. Johnsen Consulting Agreement


This letter will confirm that International Shipholding Corporation has agreed
to retain you as a consultant for a period of time commencing January 1, 2011,
and ending December 31, 2011.  Your consulting compensation, which has been
discounted to take into consideration a prepaid lump sum payment, will be fee of
$250,000, and will be paid to you on December 29, 2010. Reasonable out of pocket
expenses incurred while performing your consulting services will be reimbursed
as submitted throughout the 2011 year.


Furthermore, we have agreed that the period of time commencing January 1, 2011,
and ending December 31, 2011, will be the last year of your consultant services
to International Shipholding Corporation.


Please sign below to acknowledge your agreement and acceptance of the foregoing
terms and conditions.
 

 
Sincerely,


/s/ Niels M. Johnsen


N. M. Johnsen
Chairman of the Board




AGREED AND ACCEPTED:


/s/ Erik F. Johnsen
 
Erik. F. Johnsen


12/20/10
Date
